NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



ALISON TORRES, DOC #997081,              )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D16-5176
                                         )               2D18-2296
STATE OF FLORIDA,                        )
                                         )      CONSOLIDATED
             Appellee.                   )
                                         )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Robert P. Harris of Robert Harris Law
Firm, Fort Myers, for Appellant.

Alison Torres, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.

SILBERMAN, VILLANTI, and BLACK, JJ., Concur.